UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-7041



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


ALEJANDRO DEJESUS HERNANDEZ,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:91-cr-00139-CMH)


Submitted:   August 23, 2007                 Decided:   August 30, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alejandro DeJesus Hernandez, Appellant Pro Se.     Bernard James
Apperson, III, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Alejandro DeJesus Hernandez appeals a district court

order   denying   us   untimely   his     Rule   60(b)    motion    seeking

reconsideration of the 1997 denial of his 28 U.S.C. § 2255 motion.

We affirm because the district court was without jurisdiction to

consider   the    motion   because      Hernandez   had    not     received

authorization from this court.       See 28 U.S.C. § 2244 (2000).        To

the extent Hernandez seeks authorization, we deny the request.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                  - 2 -